PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/521,954
Filing Date: 26 Apr 2017
Appellant(s): BUDMAN et al.



__________________
Richard A. Paikoff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 10, and 11 rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0085908 A1 (Luby) in view of US 5,967,979 A (Taylor), US 2016/0035093 A1 (Kateb). 
Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Luby in view of Taylor and Kateb, as applied to claim 1 above, and further in view of US 8,588,893 B2 (Jaeb).
Claims 6, 7, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Luby in view of Taylor and Kateb, as applied to claim 1 above, and further in view of US 2015/0150457 A1 (Wu).
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Luby in view of Taylor, Kateb, and Wu, as applied to claim 7 above, and further in view of WO 2015/116823 A1 (Subramaniam). 
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Luby in view of Taylor, Kateb, and Wu, as applied to claim 7 above, and further in view of  “Towards Automatic Extraction of the Myocardium in Temporal MRI Using Object-based Segmentation” (Chitiboi). 
s 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Luby in view of Taylor, Kateb, and US 2017/0124709 A1 (Rithe).
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Luby in view of Taylor, Kateb and Rithe, as applied to claim 14 above, and further in view of US 2007/0253611 A1 (Rousson). 

(2) Response to Argument
	Rebuttal to Section VII. Argument: The references in combination do not suggest the claimed invention
	Appellant argues, see pages 8-9 of the Appeal Brief filed 03/30/2021, with respect to Kateb, the following: 
“Firstly, Kateb does not disclose using machine learning algorithms to predict future progress of skin conditions based on images obtained from a mobile device, where the images are taken from perspective angles and distances that differ between images, as recited in previously amended claim 1. Instead, to the extent that Kateb discloses predicting progress of abnormal growth (see further discussion below), it is only based on images obtained from a microscope, endoscope, or other imaging modality (e.g., CT or MRI). See e.g., Kateb, ¶ 11. Unlike the images from the mobile devices of claim 1, the images of Kateb would be taken at controlled distances and angles with respect to the abnormal growth. As mentioned above, the use of images from mobile devices makes the progress significantly easier for users, and reduces the costs associated with the process.”


In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Luby in view of Taylor and Kateb teaches or suggests the claimed invention.
Pages 6-8 of the Non-Final Rejection of 08/03/2020 states that Luby teaches normalizing the first image and the second image such that parameter values of the skin condition are characterized (¶¶ [0027]-[0029], [0032]-[0034] of Luby; ¶ [0041] of Luby discloses the use of the spacing 50 of the lines 48 of the reference indicator patch 12 to generate data regarding the area of interest 18 and/or the object 20), wherein the images are acquired by an image recording apparatus 14 (¶¶ [0023], [0030] of Luby). 
However, Luby is silent with regards to whether the image recording apparatus 14 is a mobile device and whether the first and second images are taken at differing perspective angles and distances. Luby is also silent regarding normalizing the first image and the second image such that the reference model in the first and second images conforms to the known objective visual characteristics of the reference model, thereby also normalizing the skin condition in the first image and the second image
Therefore, Taylor is relied upon in order to teach the above deficiencies in Pages 7-8 of the Non-Final Rejection of 08/03/2020. It is the combination of Luby and Taylor which teaches or suggests the use of a mobile device (Fig. 1 and Col. 6, lines 51-62 of Taylor) and normalizing images taken at different perspective angles and distances parameter values of the skin condition (¶¶ [0027]-[0029], [0032]-[0034] of Luby). 
Although paragraph [0029] of Luby discloses that the parameter values of the skin condition include “boundaries of the area of interest 18” and/or “other data regarding the boundaries of the area of interest 18 such as the area (not shown) of the area of interest 18, or a length 30 of the area of interest 18, or a width 32 of the area of interest 18” and paragraph [0035] of Luby discloses the comparison of the parameter values to assess the progress of healing of the wound over time, the above combination of Luby and Taylor is silent with regards to predicting future progress of the skin condition based on the parameter values of the skin condition in the first and second images using a machine learning algorithm. 
Kateb is relied upon to teach the prediction of future progress of a condition based on parameter values of the condition in first and second images using a machine learning algorithm (Page 8 of the Non-Final Rejection of 08/03/2020). In particular, Kateb is concerned with a boundary of the area of interest and other data regarding the boundary (Kateb: Provisional Application No. 62/031,719: Specification: Page 4: Paragraph 1 discloses the delineation of cancer cells from normal cells) and predicting future progress of the area of interest based on the data of the area of interest derived from a plurality of images  (Kateb: Provisional Application No. 62/031,719: Specification: Page 4: Paragraph 1 discloses real time data analysis using artificial intelligent for the machine learning and mathematical modeling for pattern recognition while using the pre, intra and post operative image, and further discloses using the mathematical modeling/algorithm to predict the pattern of cancer/epileptic region growth). 

With regards to the statement that “the images of Kateb would be taken at controlled distances and angles with respect to the abnormal growth”, the Examiner asserts that, even if the images of Kateb were taken at controlled distances and angles with respect to the abnormal growth, the lack of the use of a mobile device in the system of Kateb is irrelevant because the combination of Luby and Taylor teaches or suggests normalized images and parameter values. First, it is noted that Kateb is silent with regards to whether or not the images are taken at controlled distances or angles with respect to the abnormal growth. Second, according to the combination, the artificial intelligence for the machine learning and mathematical modeling for pattern recognition of Kateb would utilize the normalized images with the normalized parameter values as taught by the combination of Luby and Taylor. Such normalized images and parameter values would essentially equate to a situation in which the images are taken at controlled distances and angles with respect to the abnormal growth because they are normalized to be independent of variations of distance and angle. If the artificial 

Appellant further argues, see pages 9-10 of the Appeal Brief filed 03/30/2021, with respect to Kateb, the following: 
“… the relevant subject matter is “predicting future progress of the skin condition based on the parameter values of the skin condition in the first and second images [obtained from a mobile device] using a machine learning algorithm.” If that subject matter was not disclosed in the ‘719 application, Kateb is not eligible for use as a prior art reference for purposes of disclosing that subject matter.”
“The ‘719 application does not disclose prediction of the progress of an abnormality based on multiple, or serial images of that particular abnormality taken from mobile devices.”
	
With regards to the assertion that the ‘719 application does not teach predicting progress of an abnormality based on multiple or serial images, Paragraph 1 of Page 4 of the ‘719 application recites “this invention will integrate various imaging technologies for real time intra-operative tool to delineate cancer cells from normal cell, real time data analysis using Artificial Intelligent for the machine learning and mathematic modeling for pattern recognition while using pre, intra, and post operative images and data” and “the pre and intraoperative, as well as post operative) while using the mathematical modeling/algorithm to predict the pattern of cancer/epileptic region growth”. These recitation clearly discloses that pre, intra, and post operative images are used, which indicate that there are at least first and second images taken with respect to time and that those images are used for the pattern recognition and/or machine learning. These pre, intra, and post operative images are “serial” images with respect to time. The Examiner further notes that parameter values of the cancer/epileptic region of Kateb are necessarily determined because pattern recognition and/or machine learning determine patterns and regularities of parameters of data/images. Therefore, the ‘719 application indeed discloses the prediction of the progress of an abnormality based on multiple and/or serial images of the particular abnormality. 
In response to Appellant's arguments that ‘719 application does not teach acquisition of the images using mobile devices, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Luby in view of Taylor and Kateb teaches or suggests the acquisition of the images using mobile devices for the same reasons explained above. 

Appellant further argues, see page 11 of the Appeal Brief filed 03/30/2021, with respect to claim 12, the following: 
“As described above with reference to claim 1, the combination of Luby, Taylor, and the ‘719 application fails to disclose teach, or suggest 

In response to the Appellant’s arguments above for claim 12, the Examiner respectfully disagrees. The Examiner notes that for at least the reasons explained above for claim 1, the limitations recited above and argued by the Appellant for claim 12 are disclosed by the combination of Luby in view of Taylor and Kateb. Claim 12 recites the additional limitation of producing at least one level set having a series of said parameter values proceeding along a path intersecting at least part of the region of the skin condition
 Rithe teaches producing at least one level set having a series of parameter values (¶ [0035]: level set method; support found in Pages 8-9 of Provisional Application 61/996818) proceeding along a path intersecting at least part of the region of the skin condition (¶¶ [0036]–[0039]; see zero-crossing points; support found in Pages 8-9 of Provisional Application 61/996818). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of analyzing of Luby to incorporate producing at least one level set having a series of parameter values proceeding along a path intersecting at least part of the region of the skin condition as taught by Rithe. The motivation would have been to 

Appellant further argues, see page 11 of the Appeal Brief filed 03/30/2021 the following: 

    PNG
    media_image2.png
    409
    652
    media_image2.png
    Greyscale

These arguments are not persuasive. In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon the Appellant’s specification and improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

First, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of analyzing the first and second images of Luby to incorporate the use of a mobile imaging device, the use of images with varying orientations and distances in relation to the wound, and the mapping and reorientation method as taught by Taylor. Because Luby is concerned with the normalization or calibration of the area of interest 18 in relation to the reference indicator 12 as described in paragraphs [0029] and [0041] of Luby, the motivation would have been to provide a more resilient system that can adapt to differences between angles of the images while still evaluating the wound parameter values. 
Second, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of analyzing of Luby to incorporate producing at least one level set having a series of parameter values proceeding along a path intersecting at least part of the region of the skin condition as taught by Rithe. Because Luby is concerned with determining the boundary of the area of interest 18 (¶ [0029] of Luby), the motivation would have been to provide a method for segmenting the image so that the parameters of the wound can be measured more accurately. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.C.K./Examiner, Art Unit 3791      
                                                                                                                                                                                                  Conferees:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791 
                                                                                                                                                                                                       /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Attachment
1. Information Disclosure Statement by Applicant received 08/11/2020 and considered by Examiner on 7/14/2021.